Exhibit 12 INTEGRYS ENERGY GROUP COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended For the Years Ended December 31 March 31 (Millions, except ratio) 2009(e) 2008(e) EARNINGS Net income (loss) from continuing operations $ $ $ ) $ $ $ Provision for income taxes Income from continuing operations before income taxes Less: Undistributed earnings of less than 50% ownedaffiliates ) Preferred stock dividends of subsidiary (a) Interest capitalized (b) - - ) - - - Adjusted income (loss) from continuing operations before income taxes ) Total fixed charges as defined Total earnings as defined $ FIXED CHARGES Interest expense $ Interest capitalized (c) - Interest factor applicable to rentals Preferred stock dividends of subsidiary (a) ) Total fixed charges as defined $ RATIO OF EARNINGS TO FIXED CHARGES (d) (a)Preferred stock dividends of subsidiary are computed by dividing the preferred stock dividends of subsidiary by 100% minus the income tax rate. (b) Includes interest capitalized for the nonregulated segment. (c) Includes allowance for funds used during construction. (d) For 2009, earnings were inadequate to cover fixed charges by $2.3 million, driven by a pre-tax noncash goodwill impairment loss of $291.1 million. (e) Certain amounts have been retrospectively adjusted due to a change in accounting policy in 2010.See Note 1, "Financial Information," for more information.
